Affirmed and Memorandum Opinion filed March 30, 2006








Affirmed and Memorandum Opinion filed March 30, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00464-CR
____________
 
ROBERT EARL THOMPSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 351st District
Court
Harris County, Texas
Trial Court Cause No.
973,145
 

 
M E M O R A N D U M   O P I N I O N
After a jury trial, appellant was convicted of the offense of
possession of a controlled substance and was sentenced on May 3, 2005, to
confinement for 29 years in the Institutional Division of the Texas Department
of Criminal Justice.  




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was sent to appellant on
November 14, 2005.  Appellant was advised
of the right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  Appellant
filed a motion on December 27, 2005, requesting an extension of time to file a
pro se response and asking to review the record.  On January 5, 2006, this court issued an
order, directing the Harris County District Clerk to forward a copy of the
record to appellant and ordering appellant to file the pro se response thirty
days after the record was received.  The
Harris County District Clerk advised this court that appellant received a copy
of the record on January 17, 2006. 
Accordingly, the deadline for filing the pro se response was February
16, 2006.  As of this date, no pro se
response has been filed and no request for an extension has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 30, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).